Citation Nr: 1613559	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for post inflammatory hypopigmentation due to tinea versicolor.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1976.  He has unverified Reserves service from September 1976 to February 1979.  Service records indicate that the Veteran served on active duty on May 27, 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in January 2014, and was remanded for further development.  Specifically, the Board requested that the RO obtain the Veteran's Social Security Administration (SSA) records, and that the Veteran be afforded the opportunity to submit a VA Form 21-4142 authorizing VA to obtain private medical records on his behalf.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


The issue of entitlement to service connection for leg cramps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 31, 2014, the Veteran's skin condition was treated with a topical corticosteroid on a daily basis; his tinea versicolor affected less than 5 percent of his entire body.

2.  As of March 31, 2014, the Veteran's skin condition has been treated with a topical corticosteroid for more than 6 weeks, but not constantly during the last 12 months; his tinea versicolor has not been shown to be active.

3. The Veteran's current chronic lumbosacral strain is related to service.

4.  The Veteran's lumbar disc disease was not incurred in service, nor was it shown to have manifested within one year of service.


CONCLUSIONS OF LAW

1.  Prior to March 31, 2014, the criteria for a 60 percent rating, but not higher, for post inflammatory hypopigmentation due to tinea versicolor have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806, 7813 (2015).

2.  As of March 31, 2014, the criteria for a 30 percent rating, but not higher, for post inflammatory hypopigmentation due to tinea versicolor have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806, 7813 (2015).

3.  The criteria for service connection chronic lumbosacral strain of the lower back have been met.  38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for lumbar disc disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Skin Condition

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. §4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran receives a noncompensable rating for his skin condition under Diagnostic Code 7813.  As directed by that diagnostic code, fungal skin infections are rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.   Under Diagnostic Code 7806, a 10 percent rating is warranted where the skin condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; the condition requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted where the skin condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or; the condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period.

A 60 percent rating is warranted where the skin condition affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or the condition requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran was provided with a VA skin disease examination in July 2009, during which he reported that in the last 12 months, he has been using hydrocortisone 1 percent cream daily, as well as Benadryl as needed.   His symptoms are worse in the summer when he gets hot and sweaty.  Over time, his rash has spread to his legs.  The Veteran also reported that he was currently not working, but his skin conditions would have no effect on his ability to do his job, nor do they have any effect on his ability to do activities of daily living.  Physical examination revealed no evidence of active rash on the back or chest.  There was some slight patchy hypopigmentation but there was no scaling and the patchy hypopigmentation is "very, very faint and mild."  Additionally, there was some mild scaling and 1+ edema on the bilateral lower legs.  There was no scarring or disfigurement.  The examiner determined that zero percent of the exposed areas were affected, and less than 5 percent of the entire body was affected.  

The Veteran was afforded another VA examination in March 2014.  He reported that he still gets very itchy on his back and legs, especially during summer.  He uses desoximetasone gel (a topical corticosteroid) and Benadryl as needed.  He used the desoximetasone for 6 weeks or more during the past 12 months, but not constantly.  The examiner noted that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face or neck.  Physical examination revealed scattered excoriations on the upper back and lower legs, as well as a few scatter hypopigmented macules on both lower legs.  There was no evidence of hypopigmentation on the back or any signs of active tinea versicolor.  The examiner documented that the Veteran's skin condition does not impact his ability to work.  The examiner opined that since there was no evidence of tinea versicolor or post-inflammatory hypopigmentation on the exam, zero percent of the body is affected.  The examiner also noted that the Veteran is using a topical steroid for itching, but this is not treatment for tinea versicolor and as it is topical, it is not immunosuppressive.

Based on the above, the Board finds that a 60 percent rating is warranted for the time period prior to March 31, 2014.  As noted in the July 2009 VA examination, the Veteran's skin condition required daily use of a topical corticosteroid.  Such use of medication is consistent with a 60 percent rating.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  A 60 percent rating is the highest rating available under Diagnostic Code 7813; accordingly, a higher schedular rating is not possible.

The Board finds that as of March 31, 2014, it is factually ascertainable that the Veteran's skin condition was less severe than the previous time period and the record reflects a sustained improvement of the Veteran's symptoms, such that his skin condition since that date most closely approximates the criteria for a 30 percent rating.  See Fenderson, 12 Vet. App. at 126.  Although the Veteran continues to experiencing itching due to his tinea versicolor, he no longer requires daily use of a corticosteroid.  Rather, he reported during the March 2014 VA examination that although he used desoximetasone gel for more than 6 weeks during the past 12 months, his usage was not constant.  Furthermore, the examination showed no evidence of active tinea versicolor.  The Veteran's medical treatment records are absent for any findings that his skin condition is worse than as determined in the VA examinations.  A rating in excess of 30 percent is not warranted since March 31, 2014, as the evidence does not show constant or near-constant corticosteroid treatment or that more than 40 percent of the entire body or exposed areas are affected.  

The Board acknowledges that the Veteran asserts that his skin condition is worse in the summer, and that his claim was previously remanded to attempt to obtain a VA examination during a flare-up.  Although the requested examination was conducted in March, the Board finds that the evidence is nonetheless adequate to rate the Veteran's skin condition.  In order to warrant a rating in excess of 30 percent for the time period since March 31, 2014, the evidence would have to show that the Veteran's skin condition affects more than 40 percent of his entire body or exposed areas.  Even considering that his condition is worse during the summer, the evidence simply does not indicate that his symptomatology more nearly approximates the criteria for the higher rating.  

The July 2009 VA examination showed that even during the summer, and therefore presumably during a period of flare-up, the Veteran's condition manifested in only slight hypopigmentation and affected less than 5 percent of his entire body.  Furthermore, the Veteran testified in his July 2012 Board hearing that although his condition gets worse every year, the Desoximetasone "works great" and clears up his skin.  The Veteran provided photographs of his skin during a flare-up, which showed lesions throughout his lower legs and around his ears.  Even considering the additional lesions shown by the photographs and demonstrated in part at the July 2009 examination, the evidence indicates that the Veteran's skin condition affects far less than 40 percent of his entire body or exposed areas.  Accordingly, the evidence simply does not indicate that either that a higher rating is warranted or that an additional examination is necessary to determine the extent of his condition during a flare-up.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate as to the Veteran's skin condition.  The Board acknowledges that Diagnostic Code 7806 does not address the specific symptoms of dermatitis, eczema, or analogous skin disabilities.  Rather, it is implicit to the rating criteria that symptoms commonly associated with skin disabilities are present when dermatitis, eczema, or analogous disability is at issue.  There was no indication that the symptoms associated with the Veteran's disability were unusual.  The Board acknowledges that the Veteran has trouble sleeping due to itching.  See February 2011 DRO hearing.  However, itching which is so severe as to cause the Veteran to wake during sleep implicit in the rating criteria.  Therefore, when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the assigned ratings.  In short, there is nothing exceptional or unusual about the Veteran's skin condition.  His level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected skin condition.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the contrary, at the July 2009 and March 2104 VA examinations, the Veteran denied that his skin condition has any effect on his employability or occupation.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.
  
In summary, a rating of 60 percent, but no greater, is warranted for the time period prior to March 31, 2014.  A rating of 30 percent, but no greater, is warranted for the time period since March 31, 2014. 

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis (i.e. degenerative disc disease), if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his back condition is related to back injuries sustained during service.  His service treatment records (STRs) show that he was treated for back pain in October 1973, after falling on a rock.  The Veteran reported soreness when he hit a particular spot on his back, and denied radiating pain.  The diagnosis at that time was of a musculospastic back condition, with a recommendation for physical therapy.  His service records are absent for subsequent treatment for that injury, or for any other back injury.  His spine was found to be clinically normal during his February 1976 separation examination, and he reported no history of recurrent back pain at that time.

The Veteran's medical treatment records show that he began seeking treatment for lower back pain in August 2001.  At that time, he related his back pain to an incident in October 1991, in which he fell against a step.  MRIs from October 1991 showed spondylosis of the L4-L5 and L5-S1, and minimal disc herniation.  A VA treatment record from September 2, 2003, again notes that the Veteran attributed his low back pain to the October 1991 fall and contains a detailed description of that incident.

The Veteran was provided a VA examination in July 2009 to assess his claimed back disability.  At that examination, the Veteran reported that he injured his back when he fell off a truck in the summer of 1974, and was evaluated by a physician for lower back pain.  He further stated that he had x-rays of his lumbosacral spine and was placed on light duty assignments for the next four weeks.  It helped his low back pain to some degree and he returned back to full duty until discharge.  The Veteran reported that after discharge, he continued to have persistent and worsening low back pain, which was treated periodically with medication.  He reported that he had not sustained another injury to his low back since discharge.  Following a clinical examination of the Veteran, the examiner diagnosed moderate chronic lumbosacral strain, and mild lumbar disc disease at L4-5 and L5-S1.  An opinion with regard to etiology was provided in September 2009.  The examiner opined that the Veteran's current, chronic mild lumbosacral strain is at least as likely as not due to his military service.  However, his current mild lumbar disc disease is not due to his military service.  The examiner explained that the Veteran had a normal lumbar spine exam during his separation physical in February 1976.  Additionally, the examiner noted that he was not aware of evidence-based medical literature that associates lumbar disc disease to chronic lumbosacral strain.  Therefore, the Veteran's current mild lumbar disc disease is not due to chronic lumbosacral strain.

In support of his claim, the Veteran testified before the RO in February 2011.  The Veteran testified that he first hurt his back in October 1973 while in pursuit of a night prowler as a military police officer at Fort Meade.  In the course of the struggle, he fell in a ditch and hurt his coccyx.   As a result, he couldn't walk for about two weeks.  He also testified that he later fell off a truck and hurt his back and received treatment with a TENS unit.  As to post-service injuries, the Veteran testified that he was rear-ended by a vehicle in 1995.  During that accident, he was a helper for Para-Transit and fell with his back on the edge of the step.

The Veteran also testified before the Board in July 2012, at which time he reiterated that he initially hurt his back when encountering the intruder at Fort Meade, and then again when he fell of a truck.  However, he stated he hurt his coccyx and couldn't walk for three weeks following the truck accident, rather than after the intruder incident.  He testified that he was still having problems with his back when he separated from the military and ever since then, the pain flares up.

Based on the above, the Board finds that the Veteran is entitled to service connection for his chronic lumbosacral strain.  The evidence shows that the Veteran was diagnosed with a musculospastic back condition during service, which the VA examiner related to the Veteran's current chronic lumbosacral strain.  

However, the Board finds that the Veteran is not entitled to service connection for his diagnosed lumbar disc disease.  The Board notes that the record contains a letter from the Veteran's private physician, Dr. Parks, opining that "the injuries sustained during [the Veteran's] active service were in fact related to his current disability," (i.e., degenerative joint disease and chronic osteoarthritis).  However, Dr. Parks provided no reasoning for his opinion, other than noting that the Veteran fell and injured his foot during service, and that he sustained injuries to his back "over a period of time."  In addition to lacking any supporting rationale, Dr. Parks's opinion is inconsistent with the evidence of record.  As discussed above, the Veteran was not noted to have spinal conditions or history of recurrent back pain at the time of discharge from military service.  Furthermore, although the Veteran has testified that he damaged his coccyx, was unable to walk, and was put on limited duty while in service, there is simply no evidence in his STRs that he sustained more than the muscle injury documented in October 1973.  Indeed, with regard to the in-service incident of falling off the truck, the Board notes that the Veteran was treated solely for an ankle injury and failed to report any problems with his back.  Because it is reasonable to expect that evidence of medical treatment for such injury would be documented along with treatment for other injuries and illnesses stemming from the same incident, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Lastly, the first evidence in the record of post-service treatment for any back condition is not until October 1991, and the Veteran himself has consistently attributed his chronic pain to that incident when seeking medical treatment.  Contemporaneous lay statements found in medical records when medical treatment was being rendered are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper diagnosis and treatment, and thus is considered exceptionally trustworthy.  In contrast, when the Veteran later attributed his back pain to service, he was seeking VA benefits rather than medical treatment.  Because Dr. Parks's opinion is supported by no rationale and is inconsistent with the probative evidence of record, the Board affords his opinion no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

There is no evidence relating the Veteran's lumbar disc disease to service, except for his own assertions.  While he is competent to describe symptoms of his lumbar disc disease, such as pain, he is not competent to provide testimony regarding the etiology of those conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's lumbar disc disease is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of that disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his lumbar disc disease do not constitute competent evidence on which the Board can make a service connection determination.  Accordingly, there is no evidence in support of a finding that the Veteran's lumbar disc disease is related to service.

In summary, the Board finds that the Veteran is entitled to service connection for only the condition of chronic lumbosacral strain.  Service connection cannot be granted on a direct or presumptive basis for lumbar disc disease of the lumbar spine.  There is no evidence of lumbar disc disease during or within one year of service, nor any competent or probative evidence suggesting that condition is related to service.  As there is no evidence in support of the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  Therefore, the Veteran's claim for service connection for lumbar disc disease must be denied.

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in April 2009, March 2011, and March 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board notes that the VA attempted to obtain the Veteran's SSA records; however, according to SSA the records could not be located.  See SSA Correspondence received March 21, 2014.  The Veteran was notified in a letter dated on March 24, 2014.  In regard to those particular records, VA has made reasonable efforts to obtain them and is not required to make any additional efforts since the records could not be found and further requests would be futile.  38 U.S.C.A. §5103A (b)(3) (2014); 38 C.F.R. § 3.159(c)(2) (2015).  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).

The VA also obtained examinations and medical opinions in July 2009, September 2009, and March 2014.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  The Board acknowledges that the Veteran has not been provided with a skin examination during a period of flare-up; however, as discussed above, such an examination is not necessary for the adjudication of his claim.  The record contains sufficient evidence describing the severity of his skin condition, and further delay in order to remand the case for an additional examination is simply unnecessary.  The Board also acknowledges that in a March 2016 Informal Hearing Presentation, the Veteran's representative requested a VA examination for the lumbar condition.  However, the representative appears to have overlooked the fact that the Veteran was already provided with an examination for that claim in July 2009.  As the Veteran has otherwise made no allegation that his examinations were inadequate, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in July 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the onset and etiology of the Veteran's back pain, as well as the severity of his skin condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Prior to March 31, 2014, a rating of 60 percent, but no more, is granted for post inflammatory hypopigmentation due to tinea versicolor, subject to the laws and regulations governing payment of monetary benefits.

As of March 31, 2014, a rating of 30 percent, but no more, is granted for post inflammatory hypopigmentation due to tinea versicolor, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for chronic lumbosacral strain of the back is granted, subject to the laws governing payment of monetary benefits.

Entitlement to service connection for lumbar disc disease of the lumbar spine is denied.




REMAND

Remand is necessary in order to provide the Veteran with a VA examination to determine the etiology of his claimed leg cramps.  The Board notes that the Veteran's military separation examination documents that he had "occasional cramps in legs, since childhood, related to muscle strain."  The Veteran contends that physical activity during basic training aggravated his pre-existing leg cramps.  Alternatively, the Veteran contends that his current legs cramps are secondary to his back condition.  As discussed above, the Veteran has two distinct diagnoses related to his back: chronic lumbosacral strain, and lumbar disc disease.  It is unclear as to which diagnosis his leg cramps may be related, if at all.  The Board also notes that the Veteran's medical records show that he has been treated for leg pain related to his non-service-connected diabetes.  VA treatment record dated September 2, 2003.  As etiology of the Veteran's leg cramps remains unclear, a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to address the nature and etiology of his leg cramps.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address the following:
 
a. Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's leg cramps were aggravated (chronically worsened beyond natural progression) by service?

b. Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's leg cramps were caused or aggravated (chronically worsened beyond natural progression) by his service-connected chronic lumbosacral strain, as opposed to some other cause such as lumbar disc disease or diabetes?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  After completing the above and any other development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


